Case: 1:18-cv-06133 Document #: 300-3 Filed: 10/31/19 Page 1 of 16 PageID #:3669




                       Exhibit C
 Case: 1:18-cv-06133 Document #: 300-3 Filed: 10/31/19 Page 2 of 16 PageID #:3670




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

LIION, LLC,                                        )
An Illinois Limited Liability Company,             )
                                                   )
       Plaintiff,                                  )
                                                   )      Case No. 18-cv-6133
v.                                                 )      District Judge Ronald A. Guzman
                                                   )      Magistrate Judge Young B. Kim
VERTIV GROUP CORPORATION,                          )
VERTIV CORPORATION, f/k/a Liebert                  )
Corporation, EECO, INC., and EMERSON               )
ELECTRIC CO.                                       )
                                                   )
       Defendants,                                 )

                    PLAINTIFF’S ANSWERS TO DEFENDANT VERTIV’S
                        FIRST SET OF REQUESTS TO PRODUCE

       NOW COMES Plaintiff, LIION, LLC, by and through its attorneys, Barney &

Karamanis, LLP, and answer Defendant Vertiv’s First set of Requests for Production as follows:


REQUESTS FOR PRODUCTION REQUEST NO. 1: Documents sufficient to show and
describe what LiiON alleges are Trade Secrets and/or Confidential Information, including any
source code, that LiiON alleges Vertiv to have misappropriated.

ANSWER: Plaintiff objects to this request as being unduly burdensome, vague, and
seeking privileged and confidential information. Notwithstanding and without waiving
said objection, Plaintiff will produce such documents sufficient to show the trade secrets
and confidential information at issue in this case. Plaintiff further states that all such
documents and source code printouts will be subject to the protective order and must be
attorney eyes only.



REQUEST NO. 2: All documents relating to the timing of LiiON’s disclosure of Trade Secrets
or Confidential Information to Vertiv.

ANSWER: Plaintiff objects to this request as being unduly burdensome, vague, and
 Case: 1:18-cv-06133 Document #: 300-3 Filed: 10/31/19 Page 3 of 16 PageID #:3671




seeking privileged and confidential information. Notwithstanding and without waiving
said objection, Plaintiff will produce any and all documents relating to the disclosure of any
trade secrets and confidential information to Vertiv.



REQUEST NO. 3: All documents and communications with or about third parties, including
customers, potential customers, suppliers, and potential suppliers, during the Relevant Time
Period that relate to the alleged Trade Secrets or Confidential Information.

ANSWER: Plaintiff objects to this request as being unduly burdensome, vague, and
seeking privileged and confidential information. Plaintiff further objects on the basis that
this request is unclear and confusing. Notwithstanding and without waiving said
objections, Plaintiff states that it will produce any and all documents, if any, where Plaintiff
transmitted or divulged the specific trade secrets or confidential information at issue in this
case to third parties. However, at this time, Plaintiff has no such documents to produce.
Plaintiff reserves the right to supplement this request upon discovery of new evidence.



REQUEST NO. 4: All press releases, public statements, or other communications with the
public regarding lithium ion technology and/or solutions.

ANSWER: Plaintiff objects to this request as being unduly burdensome, vague, and
confusing. To further clarify, Plaintiff answers this request assuming that I refers to any
public statements made by Plaintiff or that Plaintiff intends to use in this case at trial or
otherwise. Notwithstanding and without waiving said objections, Plaintiff states that it has
produced any and all documents responsive to this request that are within its possession
and control.



REQUEST NO. 5: Documents sufficient to identify all third parties to whom LiiON provided
its proprietary software, its lithium ion uninterruptable power supply system, or any Trade
Secrets or Confidential Information.

ANSWER: Plaintiff objects to this request as being unduly burdensome, vague, and
confusing. Notwithstanding and without waiving said objections, Plaintiff states that it will
produce any and all documents within its possession and control that are responsive to this
 Case: 1:18-cv-06133 Document #: 300-3 Filed: 10/31/19 Page 4 of 16 PageID #:3672




request. However, Plaintiff has no such documents to produce at this time other than those
communications relating to Vertiv and Emerson. Plaintiff reserves the right to supplement
this response and will produce any additional documents when and if any are found or
discovered.



REQUEST NO. 6: Documents sufficient to show all individuals who had access to LiiON’s
Trade Secrets or Confidential Information.

ANSWER: Plaintiff objects to this request as being unduly burdensome, vague, and
confusing. Notwithstanding and without waiving said objections, Plaintiff states that it has
produced all correspondence and documents responsive to this request, including but not
limited to emails, Non-Disclosure Agreements, sales agreements, and Power Point
presentations. Additionally, Plaintiff states that there are more documents and data that
may be responsive to this request contained within the sealed box received from Vertiv.
That box is available for a mutually agreed unsealing and inspection. Plaintiff will
seasonably supplement any and all documents responsive to this request as they become
available or enter Plaintiff’s possession or control.



REQUEST NO. 7: All documents relating to the disclosure of Trade Secrets or Confidential
Information to unauthorized persons, including any documents reflecting LiiON’s knowledge of
such unauthorized disclosure.

ANSWER: Plaintiff objects to this request as being unduly burdensome, vague, and
confusing. Further clarification is necessary for Plaintiff to respond to this request in full.
Notwithstanding and without waiving said objections, Plaintiff states that it will produce
any and all documents within its possession and control that illustrate any inadvertent
disclosure of trade secrets or confidential information, if any.



REQUEST NO. 8: All documents relating to LiiON’s efforts to protect confidentiality of the
Trade Secrets or Confidential Information, including any non-disclosure, confidentiality, non-
competition, non-circumvention, or non-solicitation agreements; data security policies and
procedures; remote computer and email access protocols, policies, and procedures; policies and
 Case: 1:18-cv-06133 Document #: 300-3 Filed: 10/31/19 Page 5 of 16 PageID #:3673




procedures relating to removable media, data storage, and computer security; and documents
relating to the way LiiON tracks and stores confidential information and materials.

ANSWER: Plaintiff objects to this request as being unduly burdensome, vague, and
confusing. Further clarification is necessary for Plaintiff to respond to this request.



REQUEST NO. 9: Each non-disclosure agreement that LiiON “required” third parties “to sign .
. . prior to any trade secrets or confidential information being divulged,” as referenced in the
Complaint ¶ 101.

ANSWER: Plaintiff objects to this request as being unduly burdensome, vague, and
confusing. Notwithstanding and without waiving said objections, Plaintiff states that it will
produce any and all documents within its possession and control that are responsive to this
request. Plaintiff has produced a sample Non-Disclosure Agreement, which was sent to any
and all entities that may be exposed to Plaintiff’s trade secrets or confidential information.



REQUEST NO. 10: All patents or patent applications referred to in the Complaint.

ANSWER: Plaintiff states that all patent applications are within the possession of
Defendants, and those applications were then attached to a filing in this case. No other
patent applications are relevant to this case.

REQUEST NO. 11: Documents sufficient to identify LiiON’s development of its lithium ion
battery cabinet, BMS, and battery chemistry, including the timeline for their development, the
resources LiiON invested in the product, and the source of the product’s origin.

ANSWER: Plaintiff objects to this request as being unduly burdensome, vague, and
seeking privileged and confidential information. Notwithstanding and without waiving
said objections, Plaintiff states that it will produce any and all documents within its
possession and control that are responsive to this request subject to the protective order.



REQUEST NO. 12: Documents and communications sufficient to evidence all publicly
available information related to lithium ion battery technologies during the Relevant Time
 Case: 1:18-cv-06133 Document #: 300-3 Filed: 10/31/19 Page 6 of 16 PageID #:3674




Period.

ANSWER: Plaintiff objects to this request as being unduly burdensome, vague, and
seeking privileged and confidential information.



REQUEST NO. 13: All documents evidencing that Samsung’s product incorporates LiiON’s
Trade Secrets.

ANSWER: Plaintiff objects to this request as being unduly burdensome, vague, and
seeking privileged and confidential information. Notwithstanding and without waiving
said objections, Plaintiff states that it will produce any and all documents within its
possession and control that are responsive to this request.



REQUEST NO. 14: All communications with Vertiv and/or Emerson, including any
presentations or presentation materials given to either entity by LiiON during the Relevant Time
Period that relate to the Trade Secrets.

ANSWER: Plaintiff objects to this request as being unduly burdensome, vague, and
seeking privileged and confidential information. Notwithstanding and without waiving
said objections, Plaintiff states that it will produce any and all documents within its
possession and control that are responsive to this request. See LiiON 00103-00202.




REQUEST NO. 15: All agreements or contracts, whether signed or unsigned, between LiiON,
on the one hand, and either Vertiv or Emerson, on the other.

ANSWER: Plaintiff objects to this request as being vague. Notwithstanding and without
waiving said objections, Plaintiff states that it will produce any and all documents within its
possession and control that are responsive to this request. Plaintiff has produced the
MOAs and NDAs as well as the Supply Agreement with Emerson.



REQUEST NO. 16: All documents between LiiON and its suppliers regarding components of
its lithium ion battery cabinet and evidencing delivery delays, or anticipated delays.
 Case: 1:18-cv-06133 Document #: 300-3 Filed: 10/31/19 Page 7 of 16 PageID #:3675




ANSWER: Plaintiff objects to this request as being unduly burdensome, vague, not
reasonably calculated to lead to admissible evidence, and seeking privileged and
confidential information that is not at issue in this case.



REQUEST NO. 17: All documents relating to LiiON’s ability to fulfill purchase orders or meet
demand for its lithium ion battery cabinets during the Relevant Time Period.

ANSWER: Plaintiff objects to this request as being vague, not reasonably calculated to
lead to admissible evidence, and seeking privileged and confidential information that is not
at issue in this case.



REQUEST NO. 18: Documents sufficient to show any harm LiiON contends it suffered from
any supposed misappropriation by Vertiv, or the lack of harm thereof.

ANSWER: Plaintiff objects to this request as being unduly burdensome, vague, and
seeking privileged and confidential information. Notwithstanding and without waiving
said objections, Plaintiff states that it will produce any and all documents within its
possession and control that are responsive to this request. Plaintiff reserves the right to
supplement this response and will produce any additional documents when and if any are
found or discovered.

REQUEST NO. 19: Documents sufficient to show the independent economic value, or lack
thereof, of each Trade Secret.

ANSWER: Plaintiff objects to this request as being unduly burdensome, vague, confusing,
and seeking privileged and confidential information. Notwithstanding and without waiving
said objections, Plaintiff states that it will produce any and all documents within its
possession and control that are responsive to this request. Plaintiff reserves the right to
supplement this response and will produce any additional documents when and if any are
found or discovered. Further clarity is necessary to determine the documents actually
sought by Defendants from this request.



REQUEST NO. 20: Documents sufficient to show LiiON’s financial condition on a quarterly
 Case: 1:18-cv-06133 Document #: 300-3 Filed: 10/31/19 Page 8 of 16 PageID #:3676




and annual basis during the Relevant Time Period, including quarterly and annual financial
statements for LiiON, to the extent they exist.

ANSWER: Plaintiff objects to this request as being unduly burdensome, vague, and
seeking privileged and confidential information that is not at issue in this case. LiiON’s
financial condition has no relevancy to this case, and such information is not likely to lead
to admissible evidence.



REQUEST NO. 21: LiiON’s tax returns and any other documents reflecting appraisals of
LiiON’s business or equity during the Relevant Time Period.

ANSWER: Plaintiff objects to this request as being not reasonably calculated to lead to
admissible evidence, unduly burdensome, vague, and seeking privileged and confidential
information. LiiON’s tax returns have no relevancy to this case, and such information is
not likely to lead to admissible evidence.



REQUEST NO. 22: Any appraisals or other analyses of the financial value of LiiON’s
intellectual property portfolio, including the Trade Secrets.

ANSWER: Plaintiff objects to this request as being not reasonably calculated to lead to
admissible evidence, unduly burdensome, vague, and seeking privileged and confidential
information. Notwithstanding and without waiving said objections, Plaintiff states that it
will produce any and all documents within its possession and control that are responsive to
this request. Plaintiff reserves the right to supplement this response and will produce any
additional documents when and if any are found or discovered. Plaintiffs have no such
documents in their possession and control at this time.



REQUEST NO. 23: All licenses of LiiON’s lithium ion technologies, including those that
license any technologies relating to one or more Trade Secret.

ANSWER: Plaintiff objects to this request as being unduly burdensome, vague, and
seeking privileged and confidential information. Notwithstanding and without waiving
said objections, Plaintiff states that it will produce any and all documents within its
 Case: 1:18-cv-06133 Document #: 300-3 Filed: 10/31/19 Page 9 of 16 PageID #:3677




possession and control that are responsive to this request. Plaintiff reserves the right to
supplement this response and will produce any additional documents when and if any are
found or discovered.



REQUEST NO. 24: All documents reflecting any market studies analyzing the competition
between LiiON and either Vertiv or Samsung.

ANSWER: Plaintiff objects to this request as being unduly burdensome, vague, and
seeking privileged and confidential information. Notwithstanding and without waiving
said objections, Plaintiff states that it will produce any and all documents within its
possession and control that are responsive to this request. Plaintiff has produced the side-
by-side comparison provided in an email to Vertiv. Plaintiff reserves the right to
supplement this response and will produce any additional documents when and if any are
found or discovered.



REQUEST NO. 25: All documents relating to purchase orders and/or invoices with Vertiv,
including cancellations of any purchase orders.

ANSWER: Plaintiff has produced the invoices and purchase orders within its possession
and control relating to Vertiv.

REQUEST NO. 26: All documents relating to purchase orders and/or invoices with any
customers other than Vertiv, including cancellations of any purchase orders.

ANSWER: Plaintiff objects to this request as being not reasonably calculated to lead to
admissible evidence, unduly burdensome, vague, and seeking privileged and confidential
information. LiiON’s sales have no relevancy to this case, and such information is not likely
to lead to admissible evidence.



REQUEST NO. 27: All documents supporting or undermining LiiON’s allegation that Vertiv
breached its obligations to LiiON.

ANSWER: Plaintiff objects to this request as being unduly burdensome, vague, and
Case: 1:18-cv-06133 Document #: 300-3 Filed: 10/31/19 Page 10 of 16 PageID #:3678




confusing. Plaintiff further objects to this request as being not reasonably calculated to
lead to admissible evidence. Notwithstanding and without waiving said objections, Plaintiff
states that there are no such documents.



REQUEST NO. 28: All documents supporting or undermining LiiON’s allegation that Vertiv
misappropriated its Trade Secrets.

ANSWER: Plaintiff objects to this request as being unduly burdensome, vague, and
confusing. Notwithstanding and without waiving said objections, Plaintiff states that it will
produce any and all documents within its possession and control that are responsive to this
request. Plaintiff reserves the right to supplement this response and will produce any
additional documents when and if any are found or discovered.



REQUEST NO. 29: All documents supporting or undermining LiiON’s allegation that Vertiv
disclosed LiiON’s Trade Secrets or Confidential Information to Samsung.

ANSWER: Plaintiff objects to this request as being unduly burdensome, vague, and
confusing. Notwithstanding and without waiving said objections, Plaintiff states that it will
produce any and all documents within its possession and control that are responsive to this
request. Plaintiff reserves the right to supplement this response and will produce any
additional documents when and if any are found or discovered.




REQUEST NO. 30: All documents supporting or undermining LiiON’s allegation that Vertiv is
using LiiON’s Trade Secrets or Confidential Information.

ANSWER: Plaintiff objects to this request as being unduly burdensome, vague, and
confusing. Notwithstanding and without waiving said objections, Plaintiff states that it will
produce any and all documents within its possession and control that are responsive to this
request. Plaintiff reserves the right to supplement this response and will produce any
additional documents when and if any are found or discovered.
Case: 1:18-cv-06133 Document #: 300-3 Filed: 10/31/19 Page 11 of 16 PageID #:3679




REQUEST NO. 31: All communications with LiiON and any other third party about Vertiv
and/or Emerson’s use of LiiON’s Confidential Information or Trade Secrets during the Relevant
Time Period.

ANSWER: Plaintiff objects to this request as being unduly burdensome, vague, and
seeking privileged and confidential information. Notwithstanding and without waiving
said objections, Plaintiff states that it will produce any and all documents within its
possession and control that are responsive to this request. Plaintiff reserves the right to
supplement this response and will produce any additional documents when and if any are
found or discovered.



REQUEST NO. 32: All communications between LiiON and Samsung regarding LiiON’s
Confidential Information or Trade Secrets during the Relevant Time Period.

ANSWER: Plaintiff objects to this request as being unduly burdensome, vague, and
seeking privileged and confidential information. Notwithstanding and without waiving
said objections, Plaintiff states that it will produce any and all documents within its
possession and control that are responsive to this request. Plaintiff reserves the right to
supplement this response and will produce any additional documents when and if any are
found or discovered. None are within Plaintiff’s possession and control. If any exist, they
will be produced.



REQUEST NO. 33: All communications with third parties regarding Vertiv, Emerson,
Samsung, the allegations underlying this lawsuit, and/or this lawsuit since January 2017.

ANSWER: Plaintiff objects to this request as being unduly burdensome, vague, and
seeking privileged and confidential information. Notwithstanding and without waiving
said objections, Plaintiff states that it will produce any and all documents within its
possession and control that are responsive to this request. Plaintiff reserves the right to
supplement this response and will produce any additional documents when and if any are
found or discovered. See generally Plaintiff’s production.



REQUEST NO. 34: All communications with Underwriters’ Laboratories (“UL”), APC by
Case: 1:18-cv-06133 Document #: 300-3 Filed: 10/31/19 Page 12 of 16 PageID #:3680




Schneider Electric, Schneider Electric, Valence Technology, Inc., and Eaton Corporation during
the Relevant Time Period.

ANSWER: Plaintiff objects to this request as being not reasonably calculated to lead to
admissible evidence, unduly burdensome, vague, and seeking privileged and confidential
information. Notwithstanding and without waiving said objection, Plaintiff will produced
any documents where any trade secrets or confidential information relevant to this case
were discussed.



REQUEST NO. 35: All communications with Lithium Werks regarding the sale, acquisition,
merger, or divestiture of LiiON.

ANSWER: Plaintiff objects to this request as being not reasonably calculated to lead to
admissible evidence, unduly burdensome, vague, and seeking privileged and confidential
information.



REQUEST NO. 36: All documents LiiON provided Lithium Werks that demonstrate LiiON’s
profits, revenues, liabilities, and accounts receivable, as well as any communications between
LiiON and Lithium Werks regarding this Litigation.

ANSWER: Plaintiff objects to this request as being not reasonably calculated to lead to
admissible evidence, unduly burdensome, vague, and seeking privileged and confidential
information.




REQUEST NO. 37: All documents and communications relating to the actual or potential sale
of LiiON, its Confidential Information or Trade Secrets at any time, including up to the present.

ANSWER: Plaintiff objects to this request as being not reasonably calculated to lead to
admissible evidence, unduly burdensome, vague, and seeking privileged and confidential
information. Notwithstanding and without waiving said objection, and in accord with the
Court’s Order of March 18, 2019, Plaintiff states that it has produced documents relating
to its financial condition during the relevant periods, and damages.
Case: 1:18-cv-06133 Document #: 300-3 Filed: 10/31/19 Page 13 of 16 PageID #:3681




REQUEST NO. 38: All documents and communications relating to or mentioning this
Litigation or potential litigation against Vertiv with any person, other than communications
between LiiON and its counsel for this Litigation at any time, including up to the present.

ANSWER: Plaintiff objects to this request as being not reasonably calculated to lead to
admissible evidence, unduly burdensome, vague, and seeking privileged and confidential
information. Notwithstanding and without waiving said objections, Plaintiff states that it
will produce any and all documents within its possession and control that are responsive to
this request. Plaintiff reserves the right to supplement this response and will produce any
additional documents when and if any are found or discovered.



REQUEST NO. 39: Documents sufficient to show LiiON’s document retention policies and
procedures during the Relevant Time Period.

ANSWER: Plaintiff objects to this request as being not reasonably calculated to lead to
admissible evidence, unduly burdensome, vague, and seeking privileged and confidential
information. Notwithstanding and without waiving said objections, Plaintiff states that it
will produce any and all documents within its possession and control that are responsive to
this request. Plaintiff reserves the right to supplement this response and will produce any
additional documents when and if any are found or discovered. None are within Plaintiff’s
possession at this time.




REQUEST NO. 40: Any document that LiiON intends to introduce at any deposition, attach to
any motion, or use at any trial or other hearing in this Litigation.

ANSWER: Plaintiff objects to this request as seeking privileged work product documents
and confidential information. Notwithstanding and without waiving said objections,
Plaintiff states that it will produce any and all documents within its possession and control
that are responsive to this request when such disclosures are required under the Federal
Rules. Plaintiff reserves the right to supplement this response and will produce any
additional documents when and if any are found or discovered.
Case: 1:18-cv-06133 Document #: 300-3 Filed: 10/31/19 Page 14 of 16 PageID #:3682




REQUEST NO. 41: Any document that LiiON referred to or relied on in answering any
interrogatory in the Litigation.

ANSWER: Plaintiff objects to this request as being vague. Notwithstanding and without
waiving any objections, Plaintiff answers that there are none at this time. Plaintiff reserves
the right to supplement these responses in accord with all applicable rules of the Federal
Rules of Civil Procedure.



REQUEST NO. 42: Any document that LiiON will or may use in support of its allegations in
the Litigation.

ANSWER: Plaintiff objects to this request as being unduly burdensome, vague, and
seeking privileged and confidential information. Notwithstanding and without waiving
said objections, Plaintiff states that it will produce any and all documents within its
possession and control that are responsive to this request when such disclosures are
required under the Federal Rules. Plaintiff reserves the right to supplement this response
and will produce any additional documents when and if any are found or discovered.



REQUEST NO. 43: All agreements with any third-party witnesses in this Litigation.

ANSWER: Plaintiff objects to this request as being unduly burdensome, vague, and
seeking privileged and confidential information. Notwithstanding and without waiving
said objections, Plaintiff states that it will produce any and all documents within its
possession and control that are responsive to this request when such disclosures are
required under the Federal Rules. None at this time. Plaintiff reserves the right to
supplement this response and will produce any additional documents when and if any are
found or discovered.



REQUEST NO. 44: All documents responsive to Emerson’s First Requests for Production to
LiiON in this Litigation.

ANSWER: Plaintiff objects to this request as being unduly burdensome, vague, and
confusing. See attached production. Plaintiff reserves the right to supplement this
Case: 1:18-cv-06133 Document #: 300-3 Filed: 10/31/19 Page 15 of 16 PageID #:3683




response and will produce any additional documents when and if any are found or
discovered.




     PLAINTIFF RESERVES THE RIGHT TO SUPPLEMENT ALL OF THESE
RESPONSES IN ACCORD WITH ALL APPLICABLE RULES OF THE FEDERAL
RULES OF CIVIL PROCEDURE.

                                               Respectfully submitted

                                               LIION, LLC

                                               /s/ Kenneth A. Nazarian
                                                 One of Its Attorneys


James A. Karamanis (ARDC #6203479)
Kenneth A. Nazarian (ARDC #6309765)
Barney & Karamanis, LLP
Two Prudential Plaza
180 N. Stetson, Suite 3050
Chicago, Illinois 60601
Tel.: 312/553-5300
james@bkchicagolaw.com
ken@bkchicagolaw.com
Case: 1:18-cv-06133 Document #: 300-3 Filed: 10/31/19 Page 16 of 16 PageID #:3684
